Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Daniel Kliger on 08/30/22.
The application has been amended as follows:
16. (amended) The method according to claim 14, wherein the diffractive structure comprises an array of radial protrusions protruding from the central region.

17. (amended) The method according to claim 14, wherein the diffractive structure comprises a periodic array of circles, disposed concentrically around the central region.

Allowable Subject Matter

Claims 1-8, 14 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance:
As to claim 1, the prior arts alone or in combination fail to disclose the claimed limitations such as, “which is disposed along an outer edge of the central region and is configured to diffract the light that is reflected back by the one or more optical surfaces of the output optic toward the mirror and is incident on the diffractive structure so that the incident light that is diffracted by the structure is deflected away from the axis; an optical sensor; and collection optics, which are configured to receive the light returned from the target scene through the output optic via a collection aperture surrounding the mirror and to focus the collected light along the axis onto the optical sensor” along with all other limitations of the claim. 
As to claim 14, the prior arts alone or in combination fail to disclose the claimed limitations such as, “collection optics having a collection aperture surrounding the mirror; wherein the glare-suppressing region comprises a diffractive structure, which is disposed along an outer edge of the central region and is configured to diffract the light that is reflected back by one or more optical surfaces of the output optic toward the mirror and is incident on the diffractive structure so that the incident light that is diffracted by the structure is deflected away from the axis” along with all other limitations of the claim. 


 

Claims 2-8 and 20 are allowable due to their dependencies. 
The closest references, Malak et al. (US 2004/0157237 A1) and Faris (US 2007/0105339 A1) alone or in combination disclose some features of the claimed invention but do not disclose the claimed invention. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD M RAHMAN whose telephone number is (571)272-9175.  The examiner can normally be reached on Mon-Thur.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TARIFUR CHOWDHURY can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MD M RAHMAN/           Primary Examiner, Art Unit 2886                                                                                                                                                                                             



	/MD M RAHMAN/           Primary Examiner, Art Unit 2886